Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 12-14 of U.S. Patent No. US 11259283 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is presented herein for ease of illustration.
Instant claims 1-20
Patented claims US 11259283 B2
1. A system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: detecting two or more concurrent communication sessions between a user and a provider, each of the two or more concurrent communication sessions being conducted over a different communication interface and over a different communication channel; determining, based on information associated with the two or more concurrent communication sessions, that the two or more concurrent communication sessions should be merged; merging the two or more concurrent communication sessions into a merged communication session; and providing the merged communication session on one of the two or more concurrent communication channels.
2. The system of claim 1, wherein the operations further comprise terminating, upon providing the merged communication session, a remaining one or more communication channels that is not providing the merged communication session.
3. The system of claim 1, wherein the information associated with the two or more concurrent communication sessions include information about the user, system logs, system configurations, communication history, and channel interaction logs.
4. The system of claim 1, wherein providing the merged communication session on the one of the two or more concurrent communication channels comprises selecting the one of the two or more concurrent communications channels.
5. The system of claim 4, wherein the one of the two or more concurrent communications channels is selected based on the information associated with the two or more concurrent communication sessions.
6. The system of claim 1, wherein the operations further comprise: providing, in response to the determining that the two or more concurrent communication sessions should be merged, a merge request to at least one of the two different communication interfaces; and receiving a merge acceptance response, wherein the two or more concurrent communication sessions are merged into the merged communication session upon receiving the merge acceptance response.
7. The system of claim 1, wherein merging the two or more concurrent communication sessions into the merged communication session further comprises merging session data associated with each of the two or more concurrent communication sessions.
8. The system of claim 1, wherein the two or more concurrent communication sessions include at least two of a live voice session, a chat bot session, an interactive voice response (IVR) system session, or a customer service website session.
9. A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause performance of operations comprising: detecting two or more concurrent communication sessions between a user and a provider, each of the two or more concurrent communication sessions being conducted over different communication interfaces and over a different communication channel; determining, based on information associated with the two or more concurrent communication sessions, that the two or more concurrent communication sessions should be merged; generating a channel score for each of the different communication channels based on information associated with the each of the different communication channels; selecting one of the different communication channels based on the generated channel score; merging the two or more concurrent communication sessions into a merged communication session; and providing the merged communication session on the selected one of the different communication channels.
10. The non-transitory machine-readable medium of claim 9, wherein the operations further comprise terminating, upon providing the merged communication session on the selected one of the different communication channels, a remaining one or more communication channels that is not providing the merged communication session.
11. The non-transitory machine-readable medium of claim 9, wherein the information associated with the two or more concurrent communication sessions include information about the user, system logs, system configurations, communication history, and channel interaction logs.
12. The non-transitory machine-readable medium of claim 9, wherein the information associated with the each of the different communication channels includes a type of communication channel and a network functionality.
13. The non-transitory machine-readable medium of claim 9, wherein the operations further comprise: providing, in response to the determining that the two or more concurrent communication sessions should be merged, a merge request to at least one of the two different communication interfaces; and receiving a merge acceptance response, wherein the two or more concurrent communication sessions are merged into the merged communication session upon receiving the merge acceptance response.
14. The non-transitory machine-readable medium of claim 9, wherein merging the two or more concurrent communication sessions into the merged communication session further comprises merging session data associated with each of the two or more concurrent communication sessions.
15. The non-transitory machine-readable medium of claim 9, wherein the two or more concurrent communication sessions include at least two of a live voice session, a chat bot session, an interactive voice response (IVR) system session, or a customer service website session.
16. A method, comprising: detecting two or more concurrent communication sessions between a user and a provider, each of the two or more concurrent communication sessions being conducted over a different communication interface and over a different communication channel; determining, based on information associated with the two or more concurrent communication sessions, that the two or more concurrent communication sessions should be merged; merging the two or more concurrent communication sessions into a merged communication session; and providing the merged communication session on one of the two or more concurrent communication channels.
17. The method of claim 16, further comprising terminating, upon providing the merged communication session, a remaining one or more communication channels that is not providing the merged communication session.
18. The method of claim 16, wherein the information associated with the two or more concurrent communication sessions include information about the user, system logs, system configurations, communication history, and channel interaction logs.
19. The method of claim 16, wherein providing the merged communication session on the one of the two or more concurrent communication channels comprises selecting the one of the two or more concurrent communications channels based on the information associated with the two or more concurrent communication sessions.
20. The method of claim 16, further comprising: providing, in response to the determining that the two or more concurrent communication sessions should be merged, a merge request to at least one of the two different communication interfaces; and receiving a merge acceptance response, wherein the two or more concurrent communication sessions are merged into the merged communication session upon receiving the merge acceptance response.

1. A communication channel merging system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: detecting a first request to initiate a first communication session via a first communication channel between a first user communication interface associated with a first user computing device associated with a first user and a first provider communication interface associated with a first communication provider service of a plurality of communication provider services associated with a first entity; detecting, subsequent to detecting the first request to initiate the first communication session and prior to the first communication session ending, a second request to initiate a second communication session via a second communication channel between a second user communication interface associated with the first user and a second provider communication interface associated with a second communication provider service of the plurality of communication provider services associated with the first entity; generating a first user score based on first information associated with at least the first communication session and the second communication session; determining that the first user score satisfies a merge condition; merging the first communication session and the second communication session into a merged communication session; and providing the merged communication session on one of the first communication channel or the second communication channel.
2. The communication channel merging system of claim 1, wherein the operations further comprise: terminating one of the first communication channel or the second communication channel that is not providing the merged communication session.
3. The communication channel merging system of claim 1, wherein the operations further comprise: generating, a first channel score based on second information associated with at least the first communication channel; generating, a second channel score based on third information associated with at least the second communication channel; and selecting the first communication channel or the second communication channel to provide the merged communication session based on the first channel score, the second channel score, and a merged channel condition.
4. The communication channel merging system of claim 1, wherein the operations further comprise: providing, in response to the determining that the first user score satisfies the merge condition, a merge request to at least one of the first user communication interface or the second user communication interface; and receiving a merge acceptance response, wherein the merging the first communication session and the second communication session into the merged communication session is in response to the receiving the merge acceptance response.
5. The communication channel merging system of claim 4, wherein the merge request causes a display of a merge communication session element on the first user communication interface on a display device of the first user computing device, and wherein selection of the merge communication session element by the first user causes the merge acceptance response to be transmitted.
6. The communication channel merging system of claim 1, wherein the operations further comprise: predicting, based on second information associated with the first user, that the first user will initiate a third communication session via a third communication channel, wherein the first information used generate the first user score includes the second information.
7. The communication channel merging system of claim 6, wherein the merging the first communication session and the second communication session into the merged communication session is performed before the first user computing device initiates the third communication channel.
8. The communication channel merging system of claim 1, wherein the operations further comprise: moving, in response to the merging the first communication session and the second communication session into the merged communication session, the merged communication session ahead in a communication session wait queue on the first communication channel or the second communication channel that is selected to provide the merged communication session.
9. The communication channel merging system of claim 1, wherein the operations further comprise: detecting an establishment of the first communication session on the first communication channel between the first user communication interface and the first provider communication interface; providing, in response to the determining that the first user score satisfies the merge condition, a merge request to the first provider communication interface; and receiving a merge acceptance from the first provider communication interface, wherein the merging the first communication session and the second communication session into the merged communication session is in response to the receiving the merge acceptance.
10. The communication channel merging system of claim 9, wherein the merge request causes a display of a merge communication session element on the first provider communication interface for selection by a service provider, and wherein selection of the merge communication session element by the service provider causes the merge acceptance to be transmitted.
11. The communication channel merging system of claim 1, wherein the operations further comprise: establishing the merged communication session on the first communication channel or the second communication channel, wherein the establishment of the merged communication session permits communications through the communication channel on which the merged communication session is established.
12. The communication channel merging system of claim 1, wherein the merging the first communication session and the second communication session into the merged communication session includes: merging second communication session data associated with the second communication session with first communication session data associated with the first communication session.
13. A method of merging communication channels, comprising: detecting, by a computing device, that a first communication session that is provided via a first communication channel between a first user communication interface associated with a first user computing device associated with a first user and a first provider communication interface associated with a first communication provider service of a plurality of communication provider services associated with a first entity is concurrent with a second communication session that is provided via a second communication channel between a second user communication interface associated with the first user and a second provider communication interface associated with a second communication provider service of the plurality of communication provider services associated with the first entity; generating a first user score based on first information associated with at least the first communication session and the second communication session; determining, by the computing device, that first user score satisfies a merge condition; generating, a first channel score based on second information associated with at least the first communication channel; generating, a second channel score based on third information associated with at least the second communication channel; determining, by the computing device and based on the first channel score and the second channel score, that the first communication channel should provide a merged communication session; merging, by the computing device, the first communication session and the second communication session into the merged communication session; and directing, by the computing device, the merged communication session to be provided on the first communication channel.
14. The method of claim 13, further comprising: terminating, by the computing device, the second communication channel.
15. The method of claim 13, further comprising: providing, by the computing device and in response to the determining that the first user score satisfies the merge condition, a merge request to at least one of the first user communication interface or the second user communication interface; and receiving, by the computing device, a merge acceptance, wherein the merging the first communication session and the second communication session into the merged communication session is in response to the receiving the merge acceptance.
16. The method of claim 13, further comprising: detecting, by the computing device, an establishment of the first communication session on the first communication channel between the first user communication interface and the first provider communication interface; providing, in response to the determining that the first user score satisfies the merge condition and detecting the establishment of the first communication session, a merge request to the first provider communication interface; and receiving a merge acceptance response from the first provider communication interface, wherein the merging the first communication session and the second communication session into the merged communication session is in response to the receiving the merge acceptance response.
17. A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause performance of operations comprising: detecting a first communication session that is pending in a first communication session wait queue and that is to be provided via a first communication channel between a first user communication interface associated with a first user computing device associated with a first user and a first provider communication interface associated with a first communication provider service of a plurality of communication provider services associated with a first entity; determining, based on user information associated with the first user, a likelihood score that the first user is going to initiate a second communication session via a second communication channel between a second user communication interface associated with the first user and a second provider communication interface associated with a second communication provider service of the plurality of communication provider services associated with the first entity; determining, based on the likelihood score, that a merge condition is satisfied; and causing the first communication session to be positioned ahead in the first communication session wait queue based on the merge condition being satisfied.
18. The non-transitory machine-readable medium of claim 17, wherein the operations further comprise: providing, in response to the merge condition being satisfied, a merge request to the first user communication interface; and receiving a merge acceptance response, wherein the causing the first communication session to be positioned ahead in the first communication session wait queue based on the merge condition being satisfied is in response to the receiving the merge acceptance response.
19. The non-transitory machine-readable medium of claim 18, wherein a position in the first communication session wait queue where the first communication session is positioned is based on the likelihood score.
20. The non-transitory machine-readable medium of claim 17, wherein the operations further comprise, detecting a third communication session that is pending in a third communication session wait queue and that is to be provided via a third communication channel between a third user communication interface associated with the first user and a third provider communication interface associated with a third communication provider service of the plurality of communication provider services associated with the first entity; merging, in response to the merge condition being satisfied based on a user score associated with information associated with at least the first communication session and the third communication session, the first communication session with the third communication session to provide a merged communication session on one of the first communication channel and the third communication channel; and terminating one of the first communication channel or the third communication channel that is not providing the merged communication session.




	Regarding instant claim 1, the difference between instant claim 1 and patented claim 1 is that instant claim 1 provides for the detection of concurrent communication sessions without the details of the requests to determine the concurrent sessions, that is instant claim 1 does not specify the following limitations:  “detecting a first request to initiate a first communication session via a first communication channel between a first user communication interface associated with a first user computing device associated with a first user and a first provider communication interface associated with a first communication provider service of a plurality of communication provider services associated with a first entity; detecting, subsequent to detecting the first request to initiate the first communication session and prior to the first communication session ending”. Instant claim 1 also does not also specify the limitation: “second request to initiate a second communication session via a second communication channel between a second user communication interface associated with the first user and a second provider communication interface associated with a second communication provider service of the plurality of communication provider services associated with the first entity” .
	Instant claim 1 also specify the limitation: “determining, based on information associated with the two or more concurrent communication sessions, that the two or more concurrent communication sessions should be merged”, whereas  patented claim specifies: “generating a first user score based on first information associated with at least the first communication session and the second communication session”. That is the term information is broader than the score.
	Therefore, claim 1 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Regarding instant claims 2, 4-7, these claims have similar subject matter as in patented claims 2, 3, 3, 1, 12 respectively, thus they are rejected on same reasons.
	Regarding independent instant claim 9, instant claim 9 is directed to a computerized implementation of corresponding patented claim with the elimination of several details with regard to (inter alias): communication interface, communication service associated with entity, second user. That is instant claim 9 is directed to the implementation of a broader scope of the patented method claim 13. Therefore, instant claim 9 is subject to the same rejection as discussed above with regard to instant claim 1.
	Regarding instant claims 10, 13, these claims are having similar scope  with regard to patented claims 14 and 13 respectively, thus they are rejected on same reasons as discussed above with regard to instant claim 1.
	Regarding instant claims 16, 17, 19 and 20, these claims are directed to a method claims and  have substantially the same limitations of instant claims  1, 2, 13 and 6 respectively. Thus, they are rejected on same reasons as discussed above with regard to instant claim 1.
	Regarding claims 8 and 15, these claims are directed to two or more concurrent communication sessions include at least two of a live voice session, a chat bot session, an interactive voice response (IVR) system session, or a customer service website session. These types of communication sessions are known in the art, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the feature of merging the known channel types as part of intended use of the merging.
	Regarding instant claim 12, specifies that “the information associated with the each of the different communication channels includes a type of communication channel and a network functionality”. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider the channel type and the network condition in order to select the optimal channel upon merging.
	Regarding claim 14, claim 14 is directed to the merging of the two or more concurrent communication sessions into the merged communication session  comprises merging session data associated with each of the two or more concurrent communication sessions. However, this feature is implicit because that is the reason for the merging, otherwise there is no need for the merging if that does not serve the data merging.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        12/7/2022